PER CURIAM.
This is an interlocutory appeal from an order allowing alimony, counsel fees and suit money pendente lite. When the statutory basis for such an order is established, an appellate court will not substitute its judgment for that of the Chancellor unless a clear abuse of discretion is made to appear. Floyd v. Floyd, 91 Fla. 910, 108 So. 896; McAllister v. McAllister, 140 Fla. 207, 191 So. 303.
The briefs and appendices failing to establish an abuse of discretion on the part of the Chancellor, the order is affirmed.
Affirmed.
CARROLL, CHAS., C. J., HORTON and PEARSON, JJ., concur.